DETAILED ACTION
This is a final Office action addressing applicant’s response 26 July 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10 are cancelled.
Claims 9 and 11-29 are pending and examined.

Drawings
Applicant’s replacement drawings dated 26 July 2022 are entered.

Claim Objections
Claims 9, 11, 13, 15, 17, 19, 20, 22, 24 and 26-29 are objected to because of the following informalities: 

Claims 9, 11, 13, 15, 17, 19, 20, 22, 24 and 26-29: the language “each XXXX” (e.g., “each triangular step”, per claim 9 line 4 and “each peripheral column” per line 9) are present throughout the listed claims.  This language lacks antecedent basis; a suggested amendment would be “each said triangular step” or equivalent).  In addition, language such as “two adjacent…steps” (claim 11) lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 9, 11, 12, 14, 19-21, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nehrbass (U.S. Patent 3,013,640).

Claims 9 and 19: Nehrbass discloses a freestanding spiral staircase, comprising: 
a base (28); 
a top platform (32); 
a center column (10) extending between the base and the top platform; 
a plurality of triangular steps, or steps per claim 19 (12a, 12b, 12c), wherein an acute vertex of each triangular step is connected to the center column (as shown in Figs. 2 and 3) in such a way as to form a helical configuration along a longitudinal axis of the center column (as shown); and 
a plurality of peripheral columns (16) extending from the base to the top platform (as shown), wherein each peripheral column slidably connects with a vertex of at least one adjustable triangular step (they can slide via connectors 20) of the plurality of triangular steps so that differing heiqhts of the freestandinq spiral staircase are selectively adjustable (as could be the result via the relationship between connectors 20 and columns 16).   

Claim 11: Nehrbass discloses the freestanding spiral staircase of claim 9 wherein each peripheral column engages two adjacent adjustable triangular steps (e.g., step 12a and a step not shown but proximate step 12a).  

Claim 12: Nehrbass discloses the freestanding spiral staircase of claim 11 wherein the peripheral column slidably connects to a leading vertex of one (e.g., step 12a) and a trailing vertex of another (e.g., a step not shown but adjacent step 12a) of said two adjacent adjustable triangular steps (the sliding relationship is via connectors 20).  

Claim 14: Nehrbass discloses the freestanding spiral staircase of claim 9, wherein the peripheral columns extend from just inward of a periphery of the base (as shown in Fig. 1).  

Claim 20: Nehrbass discloses the freestanding spiral staircase of claim 19 wherein each peripheral column engages two adjacent steps (e.g., step 12a and a step not shown but adjacent 12a).  

Claim 21: Nehrbass discloses the freestanding spiral staircase of claim 20 wherein the peripheral column slidably connects to a leading distal portion (e.g., 12a) of one and a trailing distal portion (e.g., equating to 12c which would be adjacent 12a of another set of steps) of another of said two adjacent adjustable steps.  

Claim 27: Nehrbass discloses a freestanding spiral staircase, comprising: 
a base (28); 
a top platform (32); 
a center column (10) extending between the base and the top platform (as shown); 
a plurality of steps (12a, 12b, 12c), wherein a proximal portion of each step is connected to the center column (as shown) in such a way as to form a helical configuration along a longitudinal axis of the center column (as shown); and 
a plurality of peripheral columns (16) extending from the base to the top platform (as shown), wherein each peripheral column slidably connects with a distal portion of at least one adjustable step (as shown, they can slide via 20) of the plurality of steps so that a step height between each adjustable step and an adjacent step (e.g., a step not labeled but adjacent 12a) of the plurality of steps is selectively adjustable (via 20).  

Claim 28: Nehrbass discloses the freestanding spiral staircase of claim 27 wherein the center column extends along a longitudinal axis (as shown), and wherein each step height is defined by a distance parallel to the longitudinal axis (as shown).  

Allowable Subject Matter
Claims 13, 15-18, 22-26 and 29 would be allowable pending resolution of the objections above, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The following addresses applicant’s remarks/arguments dated 26 July 2022.

Drawing Objections:
	Applicant’s replacement drawings overcome the objections previously raised under this heading and they are withdrawn.

Double Patenting:
	The abandonment of application 17/078539 renders the rejection under this heading moot.

Claim rejections – 35 USC 103:
	Applicant’s arguments are noted but are respectfully not persuasive.  Applicant amended language into independent claim 9 which narrowed the respective limitation and cancelled language which broadened the scope with respect to the removed language.  Regarding the sliding connection, the examiner addressed the interpretation of this language above and will not repeat the position here for brevity.  Regarding the columns that extend from the base to the top, the Figures in Nehrbass clearly show they do.  Even if the members are made of multiple members connected together, the final product results in peripheral columns as shown.  The examiner maintains the interpretation of this limitation as proper.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649